IN THE COURT OF APPEALS OF IOWA

                                    No. 18-2016
                              Filed January 23, 2019


IN THE INTEREST OF T.H.,
Minor Child,

T.H., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, Daniel L. Block,

District Associate Judge.



       A father appeals the termination of his parental rights. AFFIRMED.




       Mark A. Milder, Waverly, for appellant father.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Michael Lanigan of Law Office of Michael Lanigan, Waterloo, guardian ad

litem for minor child.




       Considered by Tabor, P.J., and Mullins and Bower, JJ.
                                              2


BOWER, Judge.

        A father appeals the juvenile court’s termination of his parental rights. He

claims the State has failed to prove two of the grounds for termination and a

guardianship would be in the child’s best interest rather than termination of his

parental rights. We affirm the juvenile court.

        I.      Background Facts & Proceedings

        Ta.H., father, and A.S., mother, are the parents of T.H., born in 2017. At

that time, the father was nineteen years old and the mother was fifteen years old.

The child was born over two months early and tested positive for marijuana at birth.

On August 1, 2017, the Iowa Department of Human Services (DHS) removed the

child when both parents incurred criminal charges.1 On August 30, the child was

adjudicated in need of assistance (CINA) pursuant to Iowa Code section

232.2(6)(c)(2), (n), and (o) (2017). After a brief foster-home placement, the child

was placed with the father’s aunt and grandmother.

        The father completed a required substance-abuse evaluation in August but

failed to complete recommended counseling and drug testing. The parents were

allowed daily supervised interactions with the child. Initially, the parents did not

consistently attend State-supervised visitation with the child and would visit the

child approximately twice a week supervised by family members. In December,

the father was arrested on additional charges. After his release in March 2018,

the father attended visitation more consistently, but attendance decreased over




1
    The child was in the neonatal intensive care unit at the time of the parents’ arrest.
                                          3


time.     The father did not comply with substance-abuse or mental-health

programming recommendations.

        In February 2018, the court granted a six-month extension to the parents to

achieve reunification, and a three-month extension in May despite inconsistent

cooperation by the parents. In July, the father was re-arrested, then began his

term of incarceration for his 2017 offenses.

        On September 4, 2018, the State filed a petition to terminate both parents’

rights. The court held a hearing on November 5 and the father testified via

telephone. The father requested a guardianship for the child with the paternal

aunt, stating he wanted another chance to prove he could be a good father to the

child. DHS, the aunt, and the guardian ad litem all requested the father’s rights be

terminated and the aunt would adopt the child. All parties testified the aunt would

allow the father to be in the child’s life if he was doing well after his release from

prison.

        Ruling from the bench at the hearing, the court noted the father has never

been the primary caregiver and a guardianship would not be fair to the child or the

family members who have been raising the child. The court’s order terminated the

father’s parental rights pursuant to section 232.116(1)(e), (h), and (l) (2018).2 The

father appeals.

        II.   Standard of Review

        We review termination-of-parental-rights cases de novo. In re A.B., 815

N.W.2d 764, 773 (Iowa 2012). “There must be clear and convincing evidence of


2
   The mother’s parental rights were terminated pursuant to the same provisions. She
does not appeal.
                                          4

the grounds for termination of parental rights.” In re M.W., 876 N.W.2d 212, 219

(Iowa 2016). Where there is clear and convincing evidence, there is “no serious

or substantial doubts as to the correctness or conclusions of law drawn from the

evidence.” In re D.W., 791 N.W.2d 703, 706 (Iowa 2010) (citation omitted). The

paramount concern in termination proceedings is the best interest of the child. In

re J.E., 723 N.W.2d 793, 798 (Iowa 2006). “We give weight to the juvenile court’s

factual findings, especially when considering the credibility of witnesses, but we

are not bound by them.” In re H.S., 805 N.W.2d 737, 745 (Iowa 2011).

       III.   Analysis

       The father concedes sufficient evidence supports the termination of his

parental rights under section 232.116(1)(h), though he contests termination under

paragraphs (e) and (l). We need only find grounds to terminate under one section

to affirm. In re T.S., 868 N.W.2d 425, 435 (Iowa Ct. App. 2015). The father argues

because the other two sections do not apply, the court should create a

guardianship placing the child with the father’s aunt until he is able to care for the

child on his own.

       In some circumstances, guardianships can be in a child’s best interest.

See, e.g., In re B.T., 894 N.W.2d 29, 34 (Iowa Ct. App. 2017). However, a

guardianship is not a preferred method to establish permanency for a young child.

See In re A.S., 906 N.W.2d 467, 477 (Iowa 2018). The legislature has determined

the time frame for a parent to show the ability to act as a parent—for a child as

young as T.H., that time frame is six months. See Iowa Code § 232.116(1)(h)(3).

Here, the parents had double that to make progress toward reunification and failed.
                                             5


       “In considering whether to terminate, ‘the court shall give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.’” In re P.L., 778 N.W.2d 33, 39 (Iowa 2010)

(quoting Iowa Code § 232.116(2)). In this case, the child has never been in the

father’s care but always in the care of the father’s aunt. The father is not scheduled

to be released from prison for several years.

       Additionally, the paternal aunt testified she did not want a guardianship

established because the parents had not demonstrated a willingness to work and

put the child first. In particular, she expressed concern that the father had not done

what he was supposed to during the year between removal and termination,

including regularly visiting the child. The child has thrived in the aunt’s care. The

aunt is willing and able to provide a safe, stable, loving home and wants to adopt

the child. The aunt has tried to facilitate the relationship between the father and

the child, and will allow the father in the child’s life if he is doing well.

       Accordingly, we find clear and convincing evidence termination of the

father’s parental rights is in the child’s best interest.

       AFFIRMED.